DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-16 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2017/115840 to Tanabe, relying on US Pub No. 2019/0016079 to Tanabe as the English language equivalent, in view of US Pub No. 2016/0295971 to Arnese and USPN. 8,263,707 to Datta.
Regarding Claims 2-16 and 20-24
	Tanabe teaches a sole structure for an article of footwear, the sole structure comprising a plate comprising a single member of a single resin composition, having a first side and a second side, wherein the first side is configured to be ground-facing, and wherein the resin comprises a polyolefin copolymer such as ethylene/propylene copolymer (Tanabe, abstract, paragraph [0026], [0032], fig. 1). Tanabe teaches that the sole structure comprises traction elements comprising a second resin different from the resin of the plate, such as a styrene polymer resin (Id., paragraphs [0031]-[0032]). 
	Tanabe does not appear to teach the inclusion of a textile mechanically bonded to one or both sides of the plate. However, Arnese teaches a sole structure comprising a resin plate and a textile which is attached without glue or adhesive (mechanically bonded ) to said plate (Arnese, abstract, paragraphs [0114], [0116], [0121]). Arnese teaches that utilizing said textile results in a total weight of the sole lower than conventional sole structures and improved stability and stiffness (Id., paragraphs [0042]-[0043]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the conventional sole structure of Tanabe, and to include the textile component of Arnese, motivated by the desire to form a conventional sole structure having improved stability and stiffness without increasing the weight of the sole structure.
	Tanabe does not appear to teach the inclusion of a resin modifier. However, Datta teaches a polyolefin copolymer and polymeric resin modifier blend consisting essentially of a polyolefin resin modifier (A) in an amount of 1-20 wt.% , which overlaps the claimed range of about 10% or less, and a polyolefin random copolymer (B) (Datta, abstract, claim 1). Datta teaches that the modifier comprises about 5 to about 14% of ethylene repeat units (formula 1a) , which overlaps the claimed range of 10 to 15% (Id.). Datta teaches that the polyolefin random copolymer comprises repeat units derived from an alkene monomer having about 1 to about 6 carbon atoms such as propylene (formula 1b) and an alpha-olefin (formula 2) (Id.). Datta teaches that the repeat unit may be isotactic propylene and between 2 and 6% of ethylene (Id., abstract, column 29, lines 19-51). Datta teaches that the olefin copolymer blend composition results in a material having improved balance between flexural modulus, tensile strength and elasticity (Id., column 1, lines 25-40). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the sole of Crosbie, and to utilize the inventive olefin copolymer blend of Datta motivated by the desire to form a conventional article of footwear having improved balance between flexural modulus, tensile strength and elasticity. 
Regarding “wherein a single resin composition is injection molded on the textile to produce the plate,” this limitation is a product-by-process limitation. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Regarding Claims 2-3
Regarding the ability to pass a flex test and abrasion without a significant amount of abrasion loss, the claimed properties are deemed to naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding Claims 7-9
	Regarding claims 7-9, the claims are dependent from claim 16 which recites that the composition comprises optionally a clarifying agent.  Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim.  MPEP 608.01(i).  The claims are interpreted as "when" the composition comprises the clarifying agent, "then" the composition comprises the limitations set forth in claims 7-9. Since a clarifying agent is not required to meet the limitations of the claim, the prior art combination appears to render obvious the claimed invention.

Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive. Applicant argues that Tanabe requires the inner and outer members to be formed of different materials and therefore does not meet the limitations of “a single resin composition” and “the plate consisting of a single member.” Examiner respectfully disagrees. The plate being a single member is met necessarily by the inner member or the outer member. The claim does not exclude additional members being applied in conjunction with the claimed single plate member. Furthermore , Tanaka teaches that the materials forming the inner and outer members may both be of the same composition and also would meet the limitations of a single member upon formation and solidification of the sole structure (Tanabe, paragraph [0032]). The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  MPEP 2123.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786